The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-9-2021 has been entered.
The amendment filed on 12-9-2021 is acknowledged. Claims 60 75-76, 78 and 82 have been amended. Claims 49-82 are pending. Claims 49-59, 65-74 and 79-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 60-64 and 75-78 are currently under examination. It should be noted that claims 79-82 have improper claim status identifiers that must be corrected in order for any response to this Office Action be considered fully responsive. 

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 60-64 and 75-78 under 35 U.S.C. 103 as being unpatentable over Michon et al. (Vaccine Vol. 16 No. 18, pages 1732-1741 – IDS filed on 12-11-2018) and Fernandez et al. (WO 2009/104074) is maintained for the reasons of record.
Applicant argues:
1.  The independent claims have been limited to recite substitutions and/or additions between residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
2.  There is no teaching or motivation provided in the cited art to utilize residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
3.  From the data provided below illustrates that substitutions between residues 24-29 and 431-434 were successful and wherein the introduction of N-glycosylation sequences at other sites were not successful.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1 and 2, as clearly set forth in the rejection Fernandez et al. disclose that and that the use of optimized amino acid sequences in carrier proteins of their bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30). Moreover, with regard to the “residues” recited in claim 60, it would be obvious for one of skill in the art to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence. Finally, while Michon et al. does not disclose the sequence of pneumolysin it is deemed, in absence of evidence to the contrary, that the disclosed pneumolysin has at least 90% sequence identity to SEQ ID NO:1.
With regard to Point 3, as an initial point, the source or the availability date of the cited data is unclear. Accepting said data, in arguendo, the skilled artisan would necessarily realize that not all residues would result in conjugates with the desired characteristics. However, they would have motivated to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence.

	As outlined previously, Michon et al. disclose bioconjugates comprising S. pneumoniae pneumolysin and a S. pneumoniae capsular polysaccharide (see abstract). Michon et al. further disclose that the capsular polysaccharides can be from serotypes 6B, 14 19F and 23F and that said polysaccharides were conjugated to the pneumolysin via reductive animation (see abstract and page 1733).
	Michon et al. differs from the instant invention in that they don’t disclose the use of the glycosylation consensus sequence D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline or the addition of said consensus sequence at residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.	
	Fernandez et al. disclose bioconjugates comprising a carrier protein and an inserted consensus sequence, D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline, coupled to an antigenic polysaccharide (abstract for example). Fernandez et al. further disclose the characteristics of useable protein carriers (see page 30, lines 17-27) and that the use of optimized amino acid sequences in carrier proteins of bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30).	 
	It would have been obvious for one of ordinary skill in the art to modify the pneumolysin portion of the bioconjugates of Michon et al. to incorporate the N-glycosylation consensus sequence of Fernandez et al. in order to take advantage of the benefits associated with a carrier protein with increased N-glycosylation sites.
	One would have had a reasonable expectation of success as pneumolysin meets the criteria disclosed by Fernandez et al. of a carrier protein that can be modified and used in a bioconjugate.
It should be noted that Michon et al does not disclose the sequence of pneumolysin. However, it is deemed, in absence of evidence to the contrary, that said pneumolysin has at least 90% sequence identity to SEQ ID NO:1.

The rejection of claims 60-64 and 75-78 under 35 U.S.C. 103 as being unpatentable over Minetti (WO 99/03884) and Fernandez et al. (WO 2009/104074) is maintained for reasons of record.
Applicant argues:
1.  The independent claims have been limited to recite substitutions and/or additions between residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
2.  There is no teaching or motivation provided in the cited art to utilize residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
3.  From the data provided below illustrates that substitutions between residues 24-29 and 431-434 were successful and wherein the introduction of N-glycosylation sequences at other sites were not successful.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1 and 2, as clearly set forth in the rejection Fernandez et al. disclose that and that the use of optimized amino acid sequences in carrier proteins of their bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30). Moreover, with regard to the “residues” recited in claim 60, it would be obvious for one of skill in the art to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence. Finally, while Minetti et al. does not disclose the sequence of pneumolysin it is deemed, in absence of evidence to the contrary, the disclosed pneumolysin has at least 90% sequence identity to SEQ ID NO:1.
With regard to Point 3, as an initial point, the source or the availability date of the cited data is unclear. Accepting said data, in arguendo, the skilled artisan would necessarily realize that not all residues would result in conjugates with the desired characteristics. However, they would have motivated to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence.

As outlined previously, Minetti et al. disclose bioconjugates comprising S. pneumoniae pneumolysin and a S. pneumoniae capsular polysaccharide (see abstract and page 6, lines 22-30). Minetti et al. further disclose the use of a pneumolysin with the amino acid sequence that is 99.8% identical to SEQ ID NO:1 (see page 82-84) and that the capsular polysaccharides can be from any serotype of S. pneumoniae (see page 38, lines 21-24) and that said polysaccharides can be conjugated to the pneumolysin any mode of conjugation (see page 39, lines 3-12).
	Minetti et al. differs from the instant invention in that they don’t disclose the use of the glycosylation consensus sequence D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline or the addition of said consensus sequence at residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.	
	Fernandez et al. disclose bioconjugates comprising a carrier protein and an inserted consensus sequence, D/E-X-N-Z-S/T wherein X and Z are any amino acid other than proline, coupled to an antigenic polysaccharide (abstract for example). Fernandez et al. further disclose the characteristics of useable protein carriers (see page 30, lines 17-27) and that the use of optimized amino acid sequences in carrier proteins of bioconjugates increase their antigenicity, their stability, prolong their biological half-life and simply their purification (see page 12, liens 27-30).	 
	It would have been obvious for one of ordinary skill in the art to modify the pneumolysin portion of the bioconjugates of Minetti et al. to incorporate the N-glycosylation consensus sequence of Fernandez et al. in order to take advantage of the benefits associated with a carrier protein with increased N-glycosylation sites.
	One would have had a reasonable expectation of success as pneumolysin meets the criteria disclosed by Fernandez et al. of a carrier protein that can be modified and used in a bioconjugate.

The rejection of claims 60-64 and 75-78 under 35 U.S.C. 103 as being unpatentable by Kowarik et al. (U.S. Patent Application Publication US 2017/0035900) is maintained for reasons of record.
Applicant argues:
1.  The independent claims have been limited to recite substitutions and/or additions between residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
2.  There is no teaching or motivation provided in the cited art to utilize residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
3.  From the data provided below illustrates that substitutions between residues 24-29 and 431-434 were successful and wherein the introduction of N-glycosylation sequences at other sites were not successful.
	With regard to Points 1 and 2, the amendment to the independent claims is insufficient to overcome the rejection. As set forth in the rejection, Kowarik et al. disclose bioconjugates comprising a Pseudomonas antigen conjugated to a carrier protein (see paragraph [0107] for example). Kowarik et al. further disclose that the carrier protein can be comprising a pneumolysin protein (or a detoxified version of said protein)(see paragraph [0064] for example); that said carrier proteins can be modified to include 1-10 (or more) glycosylation sites than would normally be associated with the wild type carrier protein; and that the introduction of the of the glycosylation consensus sequence D/E-X-N-Z-S/T  wherein X and Z are any amino acid other than proline (see paragraph [0067] for example). 
 With regard to Point 3, as an initial point, the source or the availability date of the cited data is unclear. Accepting said data, in arguendo, the skilled artisan would necessarily realize that not all residues would result in conjugates with the desired characteristics. However, they would have motivated to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence.


As outlined previously, Kowarik et al. disclose bioconjugates comprising a Pseudomonas antigen conjugated to a carrier protein (see paragraph [0107] for example). Kowarik et al. further disclose that the carrier protein can be comprising a pneumolysin protein (or a detoxified version of said protein)(see paragraph [0064] for example); that said carrier proteins can be modified to include 1-10 (or more) glycosylation sites than would normally be associated with the wild type carrier protein; and that the introduction of the of the glycosylation consensus sequence D/E-X-N-Z-S/T  wherein X and Z are any amino acid other than proline (see paragraph [0067] for example). It should be noted that Kowarik et al does not disclose the sequence of pneumolysin. However, it is deemed, in absence of evidence to the contrary, that said pneumolysin has at least 90% sequence identity to SEQ ID NO:1.
Kowarik et al. differs from the instant invention in that they don’t disclose the addition of the glycosylation consensus sequence D/E-X-N-Z-S/T at residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1.
It would be obvious for one of skill in the art to test various insertion/substitution sites within the carrier protein (i.e. pneumolysin) in order to maximize the antigenicity, stability and prolonged the biological half-life associated with the addition of the D/E-X-N-Z-S/T glycosylation consensus sequence.
	One would have had a reasonable expectation of success as Kowarik et al. disclose that pneumolysin protein (or a detoxified version of said protein) can be modified to include 1-10 (or more) glycosylation sites comprising the glycosylation consensus sequence D/E-X-N-Z-S/T generally. Consequently, the addition of the glycosylation consensus sequence D/E-X-N-Z-S/T at residues 24-29 and 431-434 of SEQ ID NO:1 or equivalent positions in polypeptides with at least 90% identical to SEQ ID NO:1 is deemed to be an obvious variant of the disclosed method.
Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 22, 2022